UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5193


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TIMOTHY HUGH LINDSEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-cr-00091-BR-1)


Submitted:    August 11, 2009                 Decided:   November 24, 2009


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph A. Ashton, III, MCCOTTER, ASHTON & SMITH, P.A., New
Bern, North Carolina, for Appellant.     George E. B. Holding,
United States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy       Hugh     Lindsey             pled    guilty         without          a    plea

agreement to bank robbery, 18 U.S.C. § 2113(a) (2006), and was

sentenced     as      a    career       offender          to    a     term       of    151          months

imprisonment.         Lindsey appeals his sentence, arguing that the

district court abused its discretion in denying his motion to

appoint   new      counsel,       erred    in       failing         to   advise        him,         before

accepting    his      guilty      plea,    that          he    could      be     sentenced           as   a

career    offender,        and     erred    in          sentencing          him       as    a       career

offender.     U.S. Sentencing Guidelines Manual § 4B1.1 (2008).

             Our review of the denial of a motion for new counsel

entails consideration of (1) the timeliness of the motion; (2)

the adequacy of the inquiry into the defendant’s complaint about

his attorney; and (3) whether the attorney/client conflict was

so   great   that     it    resulted       in       a    total       lack      of     communication

preventing      an    adequate       defense.                 United      States           v.   Reevey,

364 F.3d 151, 156 (4th Cir. 2004).                             These factors are weighed

against      the      district       court’s             “interest          in        the       orderly

administration of justice.”                 Id. at 157.                  Here, Lindsey moved

for new counsel before he entered his guilty plea.                                               At the

motions hearing, he explained that he was dissatisfied because

he had been unable to contact his attorney who had, in their few

meetings,     seemed       more     interested            in    a    guilty         plea        than      in

preparing     a      defense      for     him,          and    who       had     not       given       him

                                                2
sufficient time to consider a proffered plea agreement.                                   Two

months after his motion was denied, at the Fed. R. Crim. P. 11

hearing, Lindsey initially expressed continued dissatisfaction

with his attorney.           However, after the court recessed to give

Lindsey additional time to discuss his plea with his attorney,

he informed the court that he was satisfied with his attorney’s

services, and entered a guilty plea.                        We conclude from these

facts    that    the   motion     for    new     counsel       was    timely,    that    the

court’s inquiry into the basis for the motion was adequate, and

that communications between Lindsey and his attorney had not

entirely broken down.             Therefore, the district court did not

abuse its discretion in denying the motion for new counsel.

            Lindsey      argues      that        his    plea     was        “substantially

uninformed”      because     he    was     not       informed        that   he   could     be

classified as a career offender.                    Because Lindsey did not seek

to withdraw his guilty plea, his claim of Rule 11 error is

reviewed    under      the   plain      error       standard    of     review.      United

States v. Vonn, 535 U.S. 55, 58-59 (2002);                             United States v.

Martinez, 277 F.3d 517, 524 (4th Cir. 2002).                            He acknowledges

that Rule 11 requires only that a defendant be advised about the

statutory sentencing range to which his guilty plea will expose

him,    United   States      v.   Goins,       51    F.3d   400,      401-02     (4th    Cir.

1995), not about the possible guideline range.                         United States v.

Williams, 977 F.2d 866, 871 (4th Cir. 1992).                           We conclude that

                                            3
Lindsey has not shown that any error occurred during the Rule 11

hearing.

               Finally,       Lindsey        contends     that        the   district       court’s

decision that his prior conviction for breaking and entering is

a crime of violence within the meaning of § 4B1.2(a)(2) should

be reviewed in light of the Supreme Court’s decision in Begay v.

United States, 128 S. Ct. 1581 (2008) (holding that a “violent

felony”    under        the   “otherwise”           clause       in    18     U.S.C.     § 924(e)

(2006)    must      be    roughly        similar      to     enumerated            crimes),     and

Chambers v. United States, 129 S. Ct. 687 (2009) (holding, in

accord with Begay, that failure to report for penal confinement

is not a violent felony under § 924(e)).                          Begay was decided well

before Lindsey pled guilty or was sentenced, but he did not

object    to    his      career    offender         status    on       this    ground      in   the

district court.            Therefore, this issue is reviewed for plain

error.    United States v. Olano, 507 U.S. 725, 732 (1993).

               We look to our case law interpreting both the terms

“crime of violence” under § 4B1.1 and “violent felony” under

§ 924(e) because the language defining these terms is “nearly

identical       . . .      and     materially         indistinguishable.”                   United

States    v.    Roseboro,         551    F.3d    226,      229    n.2       (4th    Cir.    2009).

Burglary       of   a    dwelling       is    one    of    the        crimes    enumerated       in

§ 4B1.2(a)(2) as a crime of violence.                        As Lindsey concedes, the

North    Carolina        offense        of   breaking      and        entering      is   “generic

                                                4
burglary.”          United States v. Thompson, 421 F.3d 278, 284 (4th

Cir.    2005)       (following    Taylor    v.    United      States,    495   U.S.   575

(1990), in interpreting § 924(e)).                     Thus, Lindsey was properly

sentenced as a career offender.

               We    therefore     affirm        the   sentence    imposed      by    the

district    court.        We     dispense    with      oral   argument    because     the

facts    and    legal    contentions        are    adequately     presented     in    the

materials       before    the    court     and     argument     would    not   aid    the

decisional process.

                                                                               AFFIRMED




                                             5